Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-8 are currently pending in this application in response to the amendment and remarks filed on November 29, 2021.  Claims 7-8 are New.  Claims 1-6 are currently amended.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments and remarks filed 11/29/2021 have been fully considered, however the feature “an attempt” as recited in claim 5 has not been canceled and furthermore, the amendment presents new ground(s) of rejection for claim 5 as shown below.
With respect to 35 U.S.C. §101 rejections:
With respect to claims 1-8, Applicant argues that “operating equipment of a water-circulation system of a swimming pool or spa” and “controlling the equipment pursuant to the generated schedule to control a temperature of the water” cannot be performed in the human mind or with pencil and paper. See Remarks at 6.
Examiner disagrees. The steps to assess information, modeling the performance based on the assess information, and generating a schedule when to operate the equipment as recited in claim 1, does not positively recite any steps to “operate” the equipment, other than controlling it (or apply it) after the results are determined from the steps of assessing information, modeling based on the assessed information, and generating a desired schedule. The steps to receive information, access the information, and generating a desired schedule are steps that can be mentally processed based on one’s observation, evaluation, judgement, and/or opinion. The step to model the performance of the equipment based on the desired temperature, under its broadest reasonable interpretation using the plain meaning of the claim language in See Spec at p.3). Finally, controlling the equipment after all is done is just merely linking or applying the judicial exception to a field of use and does not positively recite a practical application. For this reason, Examiner will maintain the rejections as set forth below. 
Note: A review of the specification, step 22 as disclosed in the FIGURE, depicts operating the equipment based on the formulated or generated schedule until set temperature is reached. If this condition is positively recited in the claim such that the equipment continues to operate until the set temperature is reached based on the adjusted schedule as determined based on the comparison of the current temperature and environmental conditions to the previous conditions. Such recitation will positively link the judicial exceptions to the practical application of operating the equipment until the set temperature is reached.
With respect to 35 U.S.C. §102 rejections:
	With respect to claims 1-8, Applicant’s remarks have been fully considered and are rendered moot because claims 7-8 are new and claims 1-6 have been amended adding new subject matters that change the scopes of the original claimed invention, therefore the originally presented rejections (09/02/2021) have been withdrawn. Nonetheless, Love still anticipates the new issues as presented in the claim amendments (11/29/2021). For this reason, a new 102 ground(s) of rejection is
made as being anticipated by Love as shown below.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the element “an attempt” (line 5) that fails to provide sufficient antecedent basis, hence renders the claim indefinite. See element “an attempt” (claim 1, line 7) for reference.
Claim 5 recites the limitation “controlling the equipment based pursuant to the generated updated schedule to control the temperature of the water in an attempt to cause the water to reach the desired temperature at the desired time or timeframe” that is grammatically unclear, hence renders the claim indefinite. See element “an attempt” (claim 1, line 7) for reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 8 recites subject matter “wherein the additional information comprises a previous schedule, and wherein modeling performance of the equipment comprises modeling based on the desired temperature, the desired time or timeframe, and the previous schedule” which was not described in the specification. A review of the specification reveals the teaching of “adjusting the schedule if necessary to account for discrepancies between data sets and continuing to control the heater according to the adjusted schedule” (See Spec at p.5). However, nowhere else in the disclosure teaches of “accessing additional information” comprises a previous schedule and in particular, nowhere else in the disclosure teaches “modeling” based on the previous schedule. Thus, the written description fails to provide support for the claimed limitations of claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-8 are drawn to a method of operating equipment of a water-circulation system of a swimming pool or spa, hence falls under one of four categories of statutory subject matter (Step 1). Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A).
Claim 1 recites the limitations 
“assessing the received information together with other information”, 
“accessing additional information related to past heating performance of the equipment”, 
“modeling performance of the equipment based on the desired temperature, the desired time, and the additional information related to past heating performance”, and 

 
These limitations taken alone or in combination are processes that under its broadest reasonable interpretation, enumerates a mathematical process and/or covers performance of the limitations in the mind. The steps to assess information [past or present data] can be achieved based on human’s observation, judgement, and/or opinion. The step to model the performance of the equipment based on the desired temperature, under its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, is a mathematical process or a mental process based on one’s judgement or decision. The term “model” in the context as recited in claim 1 means to evaluate the condition of the equipment based on one’s observation of information given/acquired, and one can mentally evaluate by judging or make the best decision which equipment is suitable to heat up the pool to achieve a desired temperature (See Spec at p.3). Thus, nothing in the claim preclude the steps from practically being performed in the human mind (Step 2A, Prong 1). Claim 1 recites additional elements “receiving information as to a desired temperature of water within the swimming pool or spa and a desired time or timeframe at which the water is desired to be at the desired temperature” and “controlling the equipment pursuant to the generated schedule to control a temperature of the water in an attempt to cause the water to reach the desired temperature at the desired time or timeframe”. The receiving step is a form of insignificant extra-solution activities where data collecting is necessary for the use of the judicial exception (the step of assessing the received information). The controlling step is merely linking the judicial exception or applying the judicial exception to a field of use and does not positively link the abstract idea into a practical application. For these reasons, the claim fails to integrate the abstract idea into a practical application because it fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  These additional elements do not amount to significantly more than an abstract idea because the court decision has determined that the additional elements to be well-understood, routine, and conventional when claimed in a merely 
Dependent claims 2-8 are also ineligible for the same reasons given with respect to claim 1. The limitation recites in each of claims 2-5, under its broadest reasonable interpretation, are abstract ideas that further includes the insignificant extra solution activities, defining the type of information or other information being received. The limitation recites in claim 6, under its broadest reasonable interpretation, is an abstract idea that further enumerate the mental processing of data or information based on human’s observation, evaluation, judgement, and/or opinion, such as to evaluate whether, when, and for what time period to turn on the heating means (Step 2A, Prong 1). Claims 7-8 recites the additional elements “a remote user device” that is no more than mere instructions to apply the exception using a generic computer component. For these reasons, the claim fails to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The additional elements that performs the insignificant extra solution activities, do not amount to significantly more than an abstract idea because the court decision have determined these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner to collect, receive, or output of data (MPEP 2106.05(d)(ll)).  As such, dependent claims 2-8 are not patent eligible (Step 2B).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
s 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love (US 2009/0204263).

With respect to claim 1, Love teaches a method of operating equipment of a water-circulation system of a swimming pool or spa (pool temperature controller device 100 including electronic controller 110 for controlling the temperature of a pool 116, fig.1; including various equipment to control the pool temperature, such as a pump 104, a heat element 106 [0021]; heat exchange device 500 to capture heat discharge 502 from air conditioner to warm the water in the pool 116 [0025]; solar device 106 [0026], fig.1), comprising: 
a. receiving information as to a desired temperature of water within the swimming pool or spa and a desired time or timeframe at which the water is desired to be at the desired temperature (desired/set water temperature for a desired period of time, par.0010; setting desired temperature and desired period of time via a user interface 202 with user input devices where computer 208 of electronic controller 110 configures to perform intended task associated with water temperature regulation via user interface 202, par.0037); 
b. accessing additional information related to past heating performance of the equipment (sensor 112 provides operational characteristics of heat elements 106 [0031]; sensor 112 gathers or receive information on the present/predicted usage characteristics of heating elements 106 [0031]; sensor 112 gathers or receive operating schedule for air conditioning unit including historical usage of the air conditioner based on interior/exterior temperatures to adjust water temperature of the pool 116 [0031], air conditioner is one of many equipment to control the pool temperature [0025]); and 
c. modeling performance of the equipment based on the desired temperature, the desired time, and the additional information related to past heating performance (controller 110 make decisions to determine the timing and magnitude of heat required to adjust the water temperature of the pool 116 through using the air conditioner, [0031]; based on receiving user selected desired/target temperature, the controller 110 makes decisions to operate the multi-step [of various decisions as disclosed in par.0031, par.0057, par.0059, and par.0060] based on available sensor 112 information and 
d. generating a schedule based on the modeled performance, the generated schedule comprising equipment operation times (determines timing and magnitude of heat required through using the air conditioner based on decision assessment [0031]; determines when pump 104 should be on/off, when environmental conditions 706 and/or the heat elements 106 should be used for the appropriate time to adjust the water temperature of the pool 116 to the desired/target temperature [0057]; determines when/if to use environmental conditions 706 and/or one or more heat elements 106 to reach/maintain the desired/target temperature for the associated time period [0059]; determines as to use the environmental conditions 706 and/or the heat element(s) 106 to adjust the water temperature in order to reach the desired/target temperature 702 by the desired/target time [0060])
c. controlling the equipment pursuant to the generated schedule to control a temperature of the water in an attempt to cause the water to reach the desired temperature at the desired time or timeframe (controller device 100 configured to control the operations of the equipments based on the decisions or assessments as disclosed in [0031; 0057; 0059; 0060] to adjust the water temperature to reach/maintain the desired/target temperature 702 by the desired/target time).

With respect to claim 2, Love teaches further wherein receiving information comprises receiving information from a user device (setting desired temperature and desired period of time via a user interface 202 with user input devices where computer 208 of electronic controller 110 configures to perform intended task associated with water temperature regulation via user interface 202, par.0037).

With respect to claims 3-4, Love teaches wherein accessing additional information comprises accessing at least one of: (a) current air temperature at the geographic location of the swimming pool or spa (ambient conditions such as air temperature, par.0021-0022), (b) current precipitation status at the geographic location 

With respect to claim 5, Love teaches further comprising receiving current information as to a then-current temperature of water within the swimming pool or spa (thermistor 108 for measuring the temperature of the water in the pool 116, par.0021; sensing the pool's ambient temperature many times per second, par.0063, hence provides a history of continuous temperature of water in the pool); reassessing the received information and the additional information together with the then-current temperature of water within the swimming pool or spa and generating an updated schedule; and controlling the equipment pursuant to the generated updated schedule to control the temperature of the water in an attempt to cause the water to reach the desired temperature at the desired time or timeframe (the controller 110 makes decisions to operate the multi-step based on available sensor 112 information and cycles through various stages by sequentially selecting and/or deselecting from various heat sources until reach the desired/target temperature for the desired/target time of use and/or maintain the reached desired/target temperature [0086]).

With respect to claim 6, Love teaches further wherein the equipment comprises different first and second heating means (various equipment to control the pool temperature, such as a pump 104, a heat element 106 [0021]; heat exchange device 500 to capture heat discharge 502 from air conditioner to warm the water in the pool 116 [0025]; solar device 106 [0026], fig.1) and wherein controlling the equipment comprises determining whether, when, and for what time period, to activate each of the first and second heating means (makes decisions on timing and magnitude of heat required through using the air conditioner [0031]; makes decisions on when pump 104 

With respect to claim 7, Love teaches further wherein the user device is remote from the water-circulation system, and receiving information comprises receiving information from the remote user device (user interface 202 of pool 116 remotely enters user information, par.0029).  

With respect to claim 8, Love teaches further wherein the additional information comprises a previous schedule, and wherein modeling performance of the equipment comprises modeling based on the desired temperature, the desired time or timeframe, and the previous schedule (schedule 108 that is used to define a target temperature range and/or a target time period for the target temperature range, par.0023, par.0027; schedule 109 where various user settings and programs are read and stored, par.0044, 0055-0075).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   February 12, 2022